        Case 2:20-cv-01413-JAM-AC Document 15 Filed 01/04/21 Page 1 of 4



 1   DENNIS J. RHODES (SBN 168417)
     WILSON, ELSER, MOSKOWITZ,
 2      EDELMAN & DICKER LLP
     525 Market Street, 17th Floor
 3   San Francisco, CA 94105-2725
     Telephone: 415.433.0990
 4   Facsimile: 415.434.1370
     Email:      Dennis.Rhodes@wilsonelser.com
 5
     Attorneys for Plaintiff
 6   American General Life Insurance Company
 7

 8                               UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10
     AMERICAN GENERAL LIFE INSURANCE
11   COMPANY,                                               Case No. 2:20-cv-01413-JAM-AC
12                                 Plaintiff,
                                                            ORDER GRANTING
13          vs.                                             STIPULATION FOR AN ORDER
                                                            OF DISCHARGE AND DISMISSAL
14   MIRLA DAVILA, an individual, and PILAR                 WITH PREJUDICE OF
     GONZALEZ GORTINSKY,                                    PLAINTIFF/CROSS-DEFENDANT
15                                                          AMERICAN GENERAL LIFE
                                   Defendants.              INSURANCE COMPANY
16

17   AND RELATED CROSS-ACTION
18

19
            The stipulation of Plaintiff/Cross-Defendant American General Life Insurance Company
20
      (hereinafter “American General”), Defendant/Cross-Defendant Mirla Davila (“Davila”), and
21
      Defendant/Cross/Claimant Pilar Gonzalez Gortinsky (“Gortinsky”) (Davila and Gortinsky
22
      hereinafter referred to collectively as “Defendants”) (Defendants and American General referred to
23

24    hereinafter as “the Parties”), came before this Court for consideration in due course. For good cause,

25    it is hereby determined:
26           1.     That, American General issued life insurance policy no. YME0005337 (“the Policy”),
27
      to Alex Gortinsky (“Decedent”) on or about September 27, 2004, with a face value of $500,000.00;
28
                                                        1
      ORDER GRANTING STIPULATION OF DISCHARGE AND DISMISSAL OF PLAINTIFF/CROSS-DEFENDANT AMERICAN
                            GENERAL LIFE INSURANCE COMPANY WITH PREJUDICE
     2499500v.1
        Case 2:20-cv-01413-JAM-AC Document 15 Filed 01/04/21 Page 2 of 4


             2.     That, Decedent and Gortinsky were divorced in 2018 in which the judgment on
 1

 2    reserved issues (“the Judgment”), awarded the Policy to Decedent as his sole and separate property

 3    with the provision that he name each of his children as the sole beneficiary of $150,000.00 each for

 4    a collective total of $300,000.00;
 5
             3.     That, Decedent and Davila were married in 2018;
 6
             4.     That, American General received a Change of Beneficiary Request form dated
 7
      October 8, 2019, purportedly requesting that Davila be designated primary beneficiary for 40% of
 8
      the benefits and attempting to designate Decedent’s and Gortinsky’s two children as “contingent”
 9

10    beneficiaries each with a 30% contingent beneficiary interest;

11           5.     That, American General alleges in the Complaint that said Change of Beneficiary
12    Request form was defective, which Davila denies;
13
             6.     That, Decedent died on or about October 9, 2019;
14
             7.     That, following Decedent’s death, Davila submitted a Proof of Death Claimant
15
      Statement dated October 19, 2019, seeking to recover 40% of the life insurance proceeds;
16

17           8.     That, on or about November 8, 2019, Gortinsky submitted a Proof of Death Claimant

18    Statement to recover 40% of the proceeds;

19           9.     That, on account of the death of the Decedent, $500,000.00 in life insurance benefits
20    became due and payable under the Policy;
21
             10.    That, on June 29, 2020, pursuant to the terms of the Judgment, American General paid
22
      the undisputed $300,000.00 of the life insurance benefits, with interest, to the Trustee of Trust
23
      established for the benefit of Decedent’s and Gortinsky’s two children;
24

25           11.    That, at no time did American General know who was legally entitled to receive the

26    remaining 40% life insurance benefits, or any portion thereof, because of the dispute between

27    Defendants as to which Defendant is entitled to the 40% of the life insurance benefits;
28
                                                       2
      ORDER GRANTING STIPULATION OF DISCHARGE AND DISMISSAL OF PLAINTIFF/CROSS-DEFENDANT AMERICAN
                            GENERAL LIFE INSURANCE COMPANY WITH PREJUDICE
     2499500v.1
        Case 2:20-cv-01413-JAM-AC Document 15 Filed 01/04/21 Page 3 of 4


              12.   That, on July 13, 2020, American General filed its Complaint in Interpleader and
 1

 2    Declaratory Relief and stated a proper cause for interpleader in good faith and without collusion

 3    with any of the parties hereto, to resolve all disputes over the remaining life insurance benefits;

 4            13.   That, on October 7, 2020, American General deposited the remaining 40% of the life
 5
      insurance benefits, with interest, in the amount of $201,842.86 into the registry of this court for
 6
      depositing into an interest bearing account;
 7
              14.   That, American General had no other means of protecting itself from the vexation of
 8
      duplicative claims and therefore was entitled to interplead the life insurance benefits and to obtain
 9

10    judgment of this Court releasing American General from further participation in this matter;

11            15.   That, this Court has subject matter jurisdiction of this interpleader action and personal
12    jurisdiction over the Parties;
13
              16.   That, having brought the action, American General is hereby discharged from any and
14
      all liability to Defendants as well as their heirs, successors, assigns, representatives, agents and/or
15
      anyone purporting to act on their behalf, based upon and/or with respect to the terms of the Policy,
16

17    the benefits payable under the Policy, the death of Decedent and/or Defendants’ respective claims

18    for the life insurance benefits;

19            17.   That, Defendants and their heirs, successors, assigns, representatives, agents and/or
20    anyone purporting to act on their behalf, shall be permanently restrained and/or prohibited from
21
      instituting or prosecuting any proceeding in any state court, United States Court, or administrative
22
      tribunal against American General based upon and/or with respect to the terms of the Policy, the
23
      benefits payable under the Policy, their claim for the life insurance benefits payable under the
24

25    Policy, and American General’s handling of the Policy, administration of the Policy, or its handling

26    of the claims for the life insurance benefits under the Policy;

27

28
                                                        3
      ORDER GRANTING STIPULATION OF DISCHARGE AND DISMISSAL OF PLAINTIFF/CROSS-DEFENDANT AMERICAN
                            GENERAL LIFE INSURANCE COMPANY WITH PREJUDICE
     2499500v.1
        Case 2:20-cv-01413-JAM-AC Document 15 Filed 01/04/21 Page 4 of 4


             18.    That, American General is hereby dismissed from this matter inclusive of the Cross-
 1

 2    Claim with prejudice; that the dismissal and discharge of American General does not affect any

 3    claims Defendants may have against each other; and that the action shall continue as between

 4    Defendants;
 5
             19.    That, American General shall receive a total of $7,000.00 to cover its fees and costs
 6
      incurred in bringing this interpleader action, and that said sum shall be paid from the life insurance
 7
      proceeds deposited into the registry of this court in a check made payable to: “American General
 8
      Life Insurance Company”, and sent to American General’s counsel of record: Dennis J. Rhodes,
 9

10    Wilson Elser, 525 Market St., 17th Floor, San Francisco, CA 95104;

11    IT IS SO ORDERED:
12

13   DATED: December 30, 2020                         /s/ John A. Mendez
14                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
      ORDER GRANTING STIPULATION OF DISCHARGE AND DISMISSAL OF PLAINTIFF/CROSS-DEFENDANT AMERICAN
                            GENERAL LIFE INSURANCE COMPANY WITH PREJUDICE
     2499500v.1
